MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Aug 21 2018, 9:26 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                       Curtis T. Hill, Jr.
Keating & LaPlante, LLP                                  Attorney General of Indiana
Evansville, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rondre Cook,                                             August 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A05-1712-CR-2907
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
State of Indiana,                                        The Honorable Mary M. Lloyd,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         82D03-1706-F6-3378



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018          Page 1 of 8
                                Case Summary and Issue
[1]   Following a jury trial, Rondre Cook was found guilty of possession of cocaine,

      a Level 6 felony. The jury subsequently found that Cook was an habitual

      offender. The trial court sentenced Cook to one year with the Indiana

      Department of Correction for the possession conviction, enhanced by two years

      for being an habitual offender. Cook raises one issue for our review: whether

      the trial court erred in admitting evidence of cocaine found in his possession.

      Concluding that the State met its burden to establish an adequate chain of

      custody for the cocaine, we affirm the trial court’s admission of the challenged

      evidence.



                            Facts and Procedural History
[2]   On June 4, 2017, Officer Craig Pierce of the Evansville Police Department was

      working his second job as an off-duty courtesy officer at a local apartment

      complex. Pierce monitored the grounds of the apartment complex and

      routinely stopped people whom he did not know to be residents so that he could

      determine if they had good reason to be there. Toward the end of his shift,

      Pierce observed Cook enter the back of one apartment building. Cook stood

      out to Pierce because Pierce did not recognize Cook as a resident of the

      complex, Cook was moving quickly, and Cook was sweating profusely despite

      not wearing a shirt.




      Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018   Page 2 of 8
[3]   Pierce lost sight of Cook but observed him minutes later exiting another

      building on the complex grounds. Pierce approached Cook and asked for his

      identification. Pierce ultimately detained Cook as part of another ongoing

      investigation. After handcuffing Cook, Pierce took possession of a Crown

      Royal drawstring bag that Pierce had been carrying. Inside the bag was a

      plastic baggie containing a white, rock-like substance. Pierce suspected that the

      substance was cocaine.


[4]   Unknown powdery substances carry an increased safety concern for officers

      because of the possibility of fentanyl exposure. Transcript, Volume 2 at 68-69.

      Detective Joshua Patterson of the Joint Drug Task Force was called to the

      scene because he had additional training to address those safety concerns.

      Pierce gave Patterson the baggie containing the white powder.


[5]   Patterson took the suspected narcotics to his office where there was better

      testing equipment than he could have used on scene. Patterson did an initial

      test on the white powder that indicated that it contained cocaine. Patterson

      then placed the baggie containing the suspected cocaine in a larger plastic

      evidence bag and sealed it with brown tape which he initialed on each side. To

      prevent tampering, Patterson overlapped the tape and the bag so that it was not

      possible to open the bag without destroying the tape and his initials.                   Patterson

      then dropped the sealed bag into a locked evidence box to which only the

      evidence custodian had a key. As a matter of routine, after evidence was

      dropped in the locked evidence box, the evidence custodian would retrieve it

      and store it in an evidence vault until the evidence was sent to the Indiana State

      Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018    Page 3 of 8
      Police Laboratory (“ISP Lab”) for testing. Either Julie Craddock or Katie Roy

      was the evidence custodian at the time the evidence at issue was in the State’s

      custody.


[6]   On August 29, 2017, William Bowles, a forensic scientist with the ISP Lab,

      received the suspected cocaine for testing. The evidence tape seal was still on

      the evidence bag when Bowles received it. Bowles gained access to the

      suspected cocaine via the bottom of the evidence bag. Bowles performed two

      tests on the powder and determined that it was .17 grams of adulterated

      cocaine. After performing the tests, Bowles resealed the bottom of the evidence

      bag the cocaine had come in and initialed the heat seal.


[7]   The State charged Cook with possession of cocaine, a Level 6 felony. In a

      separate information, the State also alleged that Cook was an habitual offender.

      Cook’s jury trial took place on October 16, 2017. Pierce confirmed that he

      “was with the narcotics until it [sic] got to Detective Patterson” and that no one

      had tampered with the evidence before Patterson took possession of it. Id. at

      101-02. The cocaine was admitted into evidence as Exhibit 11 over Cook’s

      objection that the State had not established an adequate chain of custody for its

      admission. The trial court also admitted Exhibit 12, a laboratory report

      confirming that the white powder was cocaine, over Cook’s objection that it

      was based upon evidence for which the State had failed to establish an adequate

      chain of custody. The jury found Cook guilty of Level 6 felony cocaine

      possession and subsequently found that he was an habitual offender. Cook now

      appeals his conviction.

      Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018   Page 4 of 8
                                    Discussion and Decision
[8]    Cook contends that the trial court erred when it admitted Exhibits 11 and 121

       because the State failed to establish an adequate chain of custody. Specifically,

       he argues that the State’s evidentiary foundation for the challenged exhibits was

       lacking because it did not show how Pierce took possession of the cocaine, how

       Patterson took possession of it, and how it was transported to Bowles for

       testing. Appellant’s Brief at 9.


                                         I. Standard of Review
[9]    The trial court admitted Exhibits 11 and 12 over Cook’s objection that the

       State’s chain of custody was incomplete. The admission or exclusion of

       evidence following a chain of custody objection is within the sound discretion

       of the trial court. Doty v. State, 730 N.E.2d 175, 178 (Ind. Ct. App. 2000).


                                          II. Chain of Custody
[10]   To establish an adequate chain of custody, the State must give reasonable

       assurances that the evidence remained in an undisturbed condition from the

       time that it was taken from the defendant until it was analyzed to confirm its

       composition. Smith v. State, 452 N.E.2d 160, 166 (Ind. Ct. App. 1983).

       Although this burden is higher when fungible evidence is involved, the State is

       not required to establish a perfect chain of custody, and once the State “strongly



       1
         Cook also stakes his claim of trial court error on the admission of Exhibits 10 and 13, but we do not
       address those exhibits because he was not convicted of any offenses relating to them.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018             Page 5 of 8
       suggests” the exact whereabouts of the evidence, any gaps go to the weight of

       the evidence and not to its admissibility. Troxell v. State, 778 N.E.2d 811, 814

       (Ind. 2002). In addition, there is a presumption of regularity in the handling of

       evidence by law enforcement officials, and there is a presumption that officers

       exercise due care in performing their duties. Id. To succeed in challenging the

       State’s chain of custody, a defendant must do more than present evidence that

       merely raises a possibility that the evidence may have been tampered with. Id.


[11]   Cook argues that the State’s evidentiary foundation was inadequate because it

       failed to show how the cocaine “got into the police car and to Officer Pierce,”

       and failed to show how the cocaine came to be in Patterson’s possession.

       Appellant’s Br. at 9. However, the evidence at trial showed that Pierce

       removed the Crown Royal bag containing the baggie of cocaine from Cook

       after detaining him. Pierce had the cocaine with him, and no one tampered

       with it, until he gave it to Patterson for field testing. Patterson took the cocaine

       to his office where he did an initial test on it before sealing the baggie

       containing the cocaine in an evidence bag with brown tape which he initialed.

       He dropped the bag into a sealed evidence locker where one of two possible

       evidence custodians retrieved it and stored it until it was shipped to the ISP Lab

       for testing. This seal was still on the evidence bag when Bowles received it at

       the ISP Lab where he tested its contents and confirmed that it was, in fact,

       cocaine. Thus, we disagree with Cook that the State failed to establish how

       Pierce and Patterson came into possession of the cocaine. Indeed, this evidence

       showed that the State was in continuous possession of the cocaine from the


       Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018   Page 6 of 8
       time that it left Cook until it was tested by Bowles and that it remained in an

       undisturbed condition.


[12]   Additionally, although the State’s trial preparation certainly could have been

       more thorough, the State’s failure to specifically identify the person who

       transferred the evidence from Patterson to Bowles was not fatal to its chain of

       custody showing. The fact that the bag was sealed by Patterson and remained

       sealed when Bowles received it was reasonable assurance that it had not been

       tampered with during transit. See Smith, 452 N.E.2d at 166-67 (holding that it

       was not necessary for the State to show every person who touched the

       challenged evidence en route to testing, as its seal was intact upon arrival at the

       laboratory). In any event, Cook does not direct our attention to any facts in the

       record which remotely suggest that the cocaine was tampered with, lost, or

       substituted at any time that it was in the State’s possession. Even if he had,

       because the State “strongly suggested” the whereabouts of the cocaine at all

       times, any gaps in its chain of custody would not have prevented its admission

       at trial. Troxell, 778 N.E.2d at 814. Because the State established a proper

       chain of custody for the cocaine, we hold that the trial court acted within its

       discretion when it admitted Exhibits 11 and 12.



                                               Conclusion
[13]   Concluding that the State established that the cocaine passed in an undisturbed

       condition throughout its chain of custody and that the trial court did not abuse

       its discretion when it admitted evidence related to that cocaine, we affirm.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018   Page 7 of 8
[14]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A05-1712-CR-2907 | August 21, 2018   Page 8 of 8